           Case 1:16-cr-00017-DAD-BAM Document 42 Filed 06/02/20 Page 1 of 2


 1          ROGER D. WILSON SBN: 192207
           LAW OFFICE OF ROGER D. WILSON
 2                   2300 Tulare Street, Suite 115
                       Fresno, California 93721
 3                    Telephone: (559) 233-4100
                      Facsimile: (559) 746-7200
                    Email: roger@wilson-law.com
 4

 5
     Attorney for Defendant, MICHAEL PAUL LOPEZ,
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                     *****
11
     UNITED STATES OF AMERICA,                             Case No.: 1:16-CR-00017-DAD-BAM
12
                            Plaintiff,                     STIPULATION TO CONTINUE
13                                                         SENTENCING; ORDER.
14                  v.

15   MICHAEL PAUL LOPEZ,                                   Date: July 6, 2020
                                                           Time: 10:00 a.m.
16             Defendant.                                  Dept: 5
17

18             Defendant MICHAEL PAUL LOPEZ, by and through his counsel of record, ROGER
19   D. WILSON, and Plaintiff United States of America, by and through its counsel of record
20   MCGREGOR SCOTT, United States Attorney, and JOSEPH BARTON, Assistant U.S.
21   Attorney, hereby stipulate as follows:
22             1.        By previous order, on April 8, 2020, Sentencing was set for May 18, 2020, at
23   10:00 a.m. in Courtroom 5 before the Honorable Judge Dale A. Drozd.
24             2.        In compliance with Eastern District of California General Orders 611, 612, and
25   617 issued on March 17, March 18, and April 17, 2020, the sentencing hearing scheduled for
26   May 18, 2020 was vacated and continued to June 29, 2020.
27   ///
28   ///

                                                                                                          1
       Case 1:16-cr-00017-DAD-BAM Document 42 Filed 06/02/20 Page 2 of 2


 1          3.      Counsel for Mr. Lopez has a scheduling conflict on June 29, 2020, in that he

 2   must appear in Tulare County Superior case VCF391227, People of the State of California v.

 3   Bryan Ferreira for a two-day hearing.

 4          4.      By this stipulation, the parties request that the Sentencing date currently

 5   scheduled for June 29, 2020 be continued and a new Sentencing date of July 6, 2020, or at a

 6   time that is convenient to the court, be set.

 7          Counsel for defendant discussed the request to continue the current Sentencing date and

 8   request a new Sentencing date with Assistant United States Attorney Joseph Barton before

 9   making the request of the Court.
10

11

12
     IT IS SO STIPULATED.
13
     DATED:                                                         /s/ Joseph Barton
14                                                                 JOSEPH BARTON
                                                                   Assistant United States Attorney
15

16
     DATED:         June 1, 2020                                   /s/ Roger D. Wilson
17                                                                 ROGER D. WILSON
                                                                   Attorney for Michael Lopez
18

19
                                                     --o0o--
20
                                                 ORDER
21
            IT IS SO FOUND AND ORDERED that the above Stipulation to continue the currently
22

23   scheduled Sentencing date of June 29, 2020; and to set a new Sentencing date of July 6, 2020,

24   or at a time that is convenient to the court, is hereby approved.

25   IT IS SO ORDERED.
26
        Dated:     June 1, 2020
27                                                        UNITED STATES DISTRICT JUDGE

28


                                                                                                      2
